Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
ne EASTERN DISTRICT OF NEWYORK

xX
YONNY MACIAS PUYA, individually and on behalf of all
others similarly situated,

 

Plaintiffs COLLECTIVE ACTION
, COMPLAINT

-against-
JURY TRIAL

QV MANAGEMENT CORP., and KEYOUMARS KEYPOUR, DEMANDED
as an individual,

Defendants.

 

1. Plaintiff, YONNY MACIAS PUYA, individually and on behalf of all others
similarly situated, (hereinafter referred to as "Plaintiff"), by his attorneys at Helen F.
Dalton & Associates, P.C., alleges, upon personal knowledge as to himself and upon

information and belief as to other matters, as follows:

PRELIMINARY STATEMENT

2. Plaintiff, YONNY MACTAS PUYA, individually and on behalf of all others
similarly situated, through undersigned counsel, brings this action against QV
MANAGEMENT CORP., and KEYOUMARS KEYPOUR, as an individual
(hereinafter referred to as "Defendants"), to recover damages for egregious violations
of state and federal wage and hour laws arising out of Plaintiff's employment at QV
MANAGEMENT CORP. located at 99 Powerhouse Road Rosyn Heights, New York
11577.

3. As a result of the violations of Federal and New York State labor laws delineated

below, Plaintiff seeks compensatory damages and liquidated damages in an amount

~~
exceeding $100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE

This Court has subject matter jurisdiction over Plaintiffs federal claims pursuant to

 

10.

11,

12.

13.

14.

the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.

This Court has supplemental jurisdiction over Plaintiff's state law claims pursuant to

28 U.S.C. §1367.

Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C.

§1391(b) because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§2201 & 2202.
, THE PARTIES

Plaintiff YONNY MACIAS PUYA residing at 1584 East 172"! Street Bronx, New

York 10472, was employed from in or around July 2012 until in or around February

2020 by Defendants at QV MANAGEMENT CORP.

Defendant, QV MANAGEMENT CORP. is a corporation organized under the laws

of New York.

Defendant, QV MANAGEMENT CORP. is a corporation authorized to do business

under the laws of New York.

Upon information and belief, Defendant, QV MANAGEMENT CORP. is a

corporation organized under the laws of New York with a principal executive office

at 260 Oakridge Lane North Hills, New York 11507.

Upon information and belief, Defendant KEYOUMARS KEYPOUR owns and

operates QV MANAGEMENT CORP.

Upon information and belief, Defendant KEYOUMARS KEYPOUR is an agent of

QV MANAGEMENT CORP.

Upon information and belief, Defendant KEYOUMARS KEYPOUR has power over

personnel decisions at QV MANAGEMENT CORP.
15.

16.

17.

Defendant KEYOUMARS KEYPOUR was responsible for supervising the Plaintiff
and him assigning tasks.

Upon information and belief, Defendant KEYOUMARS KEYPOUR has power over
payroll decisions at QV MANAGEMENT CORP.

Defendant KEYOUMARS KEYPOUR has the power to hire and fire employees at

 

18.

19,

20.

21,

22,

23,

24,

QV MANAGEMENT CORP., establish and pay their wages, set their work schedule,
and maintains their employment records.

During all relevant times herein, Defendant KEYOUMARS KEYPOUR was
Plaintiff's employer within the meaning of the FLSA and NYLL.

On information and belief, QV MANAGEMENT CORP. is, at present and has been at
all times relevant to the allegation in the complaint, an enterprise engaged in interstate
commerce within the meaning of the FLSA in that the entity (i) has had employees
engaged in commerce or in the production of goods for commerce, and handle, sell or
otherwise work on goods or material that have been moved in or produced for
commerce by any person: and (ii) has had an annual gross volume of sales of not less
than $500,000.00.

At all times relevant to this action, Defendants were and are enterprises as defined in
Sec. 3(r) of the FLSA, 29 U.S.C. § 203(1).

At all times relevant to this action, Defendants were Plaintiff's employers as defined
by 29 U.S.C. § 203(d) and NYLL §§ 2(6), 190(3) and 651(6), and Defendants
employed Plaintiff.

FACTUAL ALLEGATIONS

Plaintiff YONNY MACIAS PUYA was employed from in or around July 2012 until
in or around February 2020 by Defendants at QV MANAGEMENT CORP at 99
Powerhouse Road Roslyn Heights, New York 11577.

During Plaintiff YONNY MACIAS PUYA’S employment by Defendants, Plaintiff's
primary duties were as a superintendent and handyman, while performing other
miscellaneous duties from in or around July 2012 until in or around February 2020.
Plaintiff YONNY MACIAS PUYA was paid by Defendants approximately $850.00

every two (2) weeks from in or around July 2014 until in or around February 2020.
25.

26.
27.

Plaintiff worked approximately eighty-seven (87) hours or more per week during his
employment by Defendants from in or around July 2014 until in or around February
2020.

Plaintiffs regular hours of work were from 6 a.m. until 5 p.m.

During his regular hours, Plaintiff was responsible for painting, cleaning, shoveling

 

28.

29.

30.

31,

32.

33.

34.

snow, taking out the garbage, and other miscellaneous tasks related” to his
employment as a superintendent and handyman.

Plaintiff was required to be on-call and available to work twenty-four (24) hours,
seven (7) days, specifically after 5 p.m. each day outside of his regular hours.

Plaintiff actually performed services outside of his regular hours for approximately
ten (10) hours per week, performing work such as plumbing, changing light bulbs,
and boiler maintenance, and other miscellaneous tasks related to the care and
maintenance of the building.

Defendants failed to pay Plaintiff YONNY MACIAS PUYA the legally prescribed
minimum wage for his hours worked from in or around July 2014 until in or around
February 2020, a blatant violation of the minimum wage provisions contained in the
FLSA and NYLL.

Although Plaintiff YONNY MACIAS PUYA worked approximately eighty-seven
(87) or more per week during his employment by Defendants from in or around July
2014 until in or around February 2020, Defendants did not pay Plaintiff time and a
half (1.5) for hours worked over forty (40), a blatant violation of the overtime
provisions contained in the FLSA and NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep payroll records as
required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiff
seeks compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.
35.

COLLECTIVE ACTION ALLEGATIONS
Plaintiff brings this action on behalf of himself and other employees similarly situated
as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly situated

are the collective class.

 

36,

37.

38.

39,
40.

4],

42.

Collective Class: All persons who are or have been employed by the Defendants as
employees who were responsible as superintendents, handymen, or other similarly
titled personnel with substantially similar job requirements and pay provisions, who
were performing the same sort of functions for Defendants, other than the executive
and management positions, who have been subject to Defendants’ common practices,
policies, programs, procedures, protocols and plans including willfully failing and
refusing to pay required overtime wage compensation and proper minimum wage
compensation.

Upon information and belief, Defendants employed between 5 to 10 employees
within the past three years subjected to similar payment structures.

Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation or proper minimum wage compensation.

Defendants’ unlawful conduct has been widespread, repeated, and consistent.

Upon information and belief, Defendant had knowledge that Plaintiffs and the
Collective Class performed work requiring overtime pay and proper minimum wage
compensation.

Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.

Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are

known to Defendants and are readily identifiable through Defendants’ records.
43,

44,
45.

The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

The claims of Plaintiff are typical of the claims of the putative class.

Plaintiff and his counsel will fairly and adequately protect the interests of the putative

class.

 

46,

47,

48.

49,

50.

51.

52.

53.

A collective action is superior fo other available methods for the fair and efficient

adjudication of this controversy.

FIRST CAUSE OF ACTION

Overtime Wages Under The Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).
At all times relevant to this action, Plaintiff was engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).
At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of
29 ULS.C. §§206(a) and 207(a).
Defendants willfully failed to pay Plaintiff overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of
29 ULS.C. §207(a)(1).
Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiff.
Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants

their unpaid wages and an equal amount in the form of liquidated damages, as well as
reasonable attorneys fees and costs of the action, including interest, pursuant to the

FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION
Overtime Wages Under New York Labor Law

 

54.

55.

56.

57.

58.

59.

60.

61,

Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of New York Labor Law §§2 and 651.

Defendants failed to pay Plaintiff overtime wages for hours worked in excess of forty
hours per week at a wage rate of one and a half (1.5) times the regular wage to which
Plaintiffs were entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-1.3.

Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants their unpaid overtime wages and an amount equal to their unpaid
overtime wages in the form of liquidated damages, as well as reasonable attorneys’
fees and costs of the action, including interest in accordance with NY Labor Law

§198(1-a).

THIRD CAUSE OF ACTION

Minimum Wages Under The Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).
At all times relevant to this action, Plaintiff was engaged in commerce or the
production of services and goods for commerce within the meaning of 29 U.S.C.
§§206(a) and 207(a).
At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of 29 U.S.C. §§206(a)
and 207(a).
62. Defendants willfully failed to pay Plaintiff a minimum wage in accordance with 29
U.S.C. §§201, 202 and 203.

63. Defendants’ violations of the FLSA, as described in this Complaint have been willful
and intentional.

64, Defendants have not made a good faith effort to comply with the FLSA with respect

 

to the Plaintiffs” compensation.

65. Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants
his unpaid minimum wages and an equal amount in the form of liquidated damages,
as well as reasonable attorneys’ fees and costs of the action including interest,

pursuant to the FLSA, specifically 29 U.S.C. §216(b).

FOURTH CAUSE OF ACTION
Minimum Wages Under New York Labor Law

66. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

67. At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of NYLL §§2 and 651.

68. At all times relevant to this action, Defendants were employers within the meaning of
NYLL.

69, Defendants failed to record, credit or compensate Plaintiff the applicable minimum
hourly wage, in violation of the New York Minimum Wage Act, specifically NYLL
§652.

70. Defendants also failed to pay Plaintiff the required minimum wage, which Plaintiff
were entitled under NYLL §652, in violation of 12 N. Y. C. R. R. 137-1.3.

71. Due to Defendants’ NYLL violations, Plaintiff is entitled to recover from Defendants
his unpaid minimum wages and an amount equal to their unpaid minimum wages in
the form of liquidated damages, as well as reasonable attorneys’ fees and costs of the

action, including interest in accordance with NYLL §198 (1-a).

FIFTH CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements of the New York Labor Law
72. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

73. Defendants failed to provide Plaintiff with a written notice, in English and in Spanish
(Plaintiffs’ primary language), of his rate of pay, regular pay day, and such other
information as required by NYLL §195(1).

 

74. Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

SIXTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
75. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
76. Defendants failed to provide Plaintiff with wage statements upon each payment of
wages, as required by NYLL §195(3)
77. Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

PRAYER FOR RELIEF
Wherefore, Plaintiffs respectfully request that judgment be granted:

a. Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiffs’ rights under the FLSA, the New York Labor Law, and its regulations;

b. Awarding Plaintiff unpaid overtime wages;
Awarding Plaintiff unpaid minimum wages;

d. Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

e. Awarding Plaintiff prejudgment and post-judgment interest;

f. Awarding Plaintiff the costs of this action together with reasonable attorneys’
fees; and

g. Awarding such and further relief as this court deems necessary and proper.
Case 2:20-cv-03309-GRB-AYS Document1 Filed 07/23/20 Page 10 of 11 PagelD #: 10

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.

rd)
Dated: This IZ day of July 2020. f)

 

 

   

OU

/
Roman Avshaltmv, Esq. (RA 5508)
Helen F. Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415

Telephone: 718-263-9591

Fax: 718-263-9598

 

10
Case 2:20-cv-03309-GRB-AYS Document1 Filed 07/23/20 Page 11 of 11 PagelD #: 11

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

YONNY MACIAS PUYA, individually and on behalf of all others similarly situated,
Plaintiffs,
=against=
QV MANAGEMENT CORP., and KEYOUMARS KEYPOUR, as an individual,

Defendants.

 

COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

QV MANAGEMENT CORP.
532 BRYANT AVENUE
BRONX, NEW YORK 10474

KEYOUMARS KEYPOUR

547 MANIDA STREET
BRONX, NEW YORK 10474

11
